Fourth Court of Appeals
                                   San Antonio, Texas
                                           May 4, 2015

                                      No. 04-14-00483-CV

                                     Rowland MARTIN, Jr.,
                                           Appellant

                                                v.

                       Edward L. BRAVENEC and 1216 West Ave., Inc.,
                                       Appellee

                  From the 285th Judicial District Court, Bexar County, Texas
                               Trial Court No. 2014-CI-07644
                           Honorable Dick Alcala, Judge Presiding


                                         ORDER
         On April 23, 2015, appellant filed a motion for rehearing regarding this court’s order
dated April 16, 2015, and an advisory to the court. Appellant’s motion is GRANTED IN PART.
This court will consider the arguments that are properly briefed in the appellant’s amended reply
brief filed on April 7, 2015, in lieu of appellant’s amended reply brief that was filed on April 6,
2015, and the reference to “CRT” in footnote 3 of appellant’s amended reply brief is not required
to be amended. This court will only consider evidence presented to the trial court and contained
in the appellate record.

       As noted in this court’s April 16, 2015 order, this appeal is set for on briefs submission
without oral argument. This court will not entertain any further motions or filings seeking to
amend or expand the parties’ briefs.

                                                            PER CURIAM

Attested to: ___________________________
                Keith E. Hottle
                Clerk of Court